                   Case 18-12655-CSS          Doc 360        Filed 01/22/19        Page 1 of 22




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :       Chapter 11
                                                             :
LBI MEDIA, INC., et al.,                                     :       Case No. 18-12655 (CSS)
                                                             :
                                               1
                                    Debtors.                 :       (Jointly Administered)
                                                             :
------------------------------------------------------------ x       Re: Docket Nos. 45, 325 & 326

           ORDER (I) APPROVING THE DISCLOSURE STATEMENT AND
         FORM AND MANNER OF NOTICE OF DISCLOSURE STATEMENT
    HEARING, (II) ESTABLISHING SOLICITATION AND VOTING PROCEDURES,
       (III) SCHEDULING CONFIRMATION HEARING, (IV) ESTABLISHING
          NOTICE AND OBJECTION PROCEDURES FOR CONFIRMATION
        OF THE PROPOSED PLAN, AND (V) GRANTING RELATED RELIEF

                    Upon the motion (the “Motion”)2 of LBI Media, Inc. and its debtor affiliates, as

debtors and debtors in possession in the above-captioned chapter 11 cases (collectively,

the “Debtors”), for entry of an order (i) approving the form and manner of notice and hearing to

consider the proposed disclosure statement for the Debtors’ plan of reorganization, (ii) approving

the proposed disclosure statement as containing adequate information pursuant to section 1125 of

the Bankruptcy Code, (iii) scheduling a hearing (the “Confirmation Hearing”) to consider

confirmation of the proposed plan of reorganization of the Debtors, (iv) approving the

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: LBI Media, Inc. (8901); Liberman Broadcasting, Inc. (8078); LBI Media Holdings, Inc.
(4918); LBI Media Intermediate Holdings, Inc. (9635); Empire Burbank Studios LLC (4443); Liberman
Broadcasting of California LLC (1156); LBI Radio License LLC (8905); Liberman Broadcasting of Houston LLC
(6005); Liberman Broadcasting of Houston License LLC (6277); Liberman Television of Houston LLC (2887);
KZJL License LLC (2880); Liberman Television LLC (8919); KRCA Television LLC (4579); KRCA License LLC
(8917); Liberman Television of Dallas LLC (6163); Liberman Television of Dallas License LLC (1566); Liberman
Broadcasting of Dallas LLC (6468); and Liberman Broadcasting of Dallas License LLC (6537). The Debtors’
mailing address is 1845 West Empire Avenue, Burbank, California 91504.
2
  Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
in the Motion.




RLF1 20661097V.1
                   Case 18-12655-CSS    Doc 360      Filed 01/22/19     Page 2 of 22



solicitation procedures for the proposed plan, and (v) approving the confirmation procedures for

the proposed plan pursuant to sections 105, 502, 1125, 1126, and 1128 of title 11 of the

Bankruptcy Code, Rules 2002, 3003, 3017, 3018, 3020, and 9006 of the Bankruptcy Rules and

Rules 2002-1, 3017-1, and 9006-1 of the Local Rules, all as more fully set forth in the Motion

[D.I. 45], as amended by subsequent filings of the Debtors; and the Court having jurisdiction to

consider the Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334, and

the Amended Standing Order of Reference from the United States District Court for the District

of Delaware dated February 29, 2012; and consideration of the Motion and the requested relief

being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before this

Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion having

been provided to the parties listed therein, and it appearing that no other or further notice need be

provided; and the Court having reviewed the Motion; and the Court having held a hearing on the

Motion; and all objections to the Motion having been withdrawn, resolved or overruled; and the

Court having determined that the legal and factual bases set forth in the Motion establish just

cause for the relief granted herein; and it appearing that the relief requested in the Motion is in

the best interests of the Debtors and their estates and creditors; and upon all of the proceedings

had before the Court and after due deliberation and sufficient cause appearing therefor,

                    IT IS FOUND AND DETERMINED THAT:

                    A.   Notice of the Disclosure Statement Hearing and Disclosure Statement

Objection Deadline. The procedures proposed in the Motion providing notice to all parties of the

time, date, and place of the hearing to consider approval of the proposed disclosure statement

(the “Disclosure Statement Hearing”) and the deadline for filing objections to the proposed

disclosure statement, provide due, proper, and adequate notice, comport with due process and



                                                 2
RLF1 20661097V.1
                   Case 18-12655-CSS     Doc 360      Filed 01/22/19   Page 3 of 22



comply with Bankruptcy Rules 2002 and 3017 and Local Rules 2002-1, 3017-1, and 9006-1. No

further notice is required.

                    B.   The Disclosure Statement. The proposed disclosure statement [D.I. 326]

(the “Proposed Disclosure Statement”) contains adequate information within the meaning of

section 1125 of the Bankruptcy Code. No further information is necessary.

                    C.   Balloting and Voting Procedures. The procedures set forth in the Motion

for the solicitation and tabulation of votes to accept or reject the proposed plan [D.I. 325]

(the “Proposed Plan”) provide for a fair and equitable voting process and are consistent with

section 1126 of the Bankruptcy Code.

                    D.   Ballots. The ballots substantially in the forms annexed hereto as Exhibit

2-1, 2-2, and 2-3 (collectively, the “Ballots”), including all voting instructions provided therein,

are consistent with Official Bankruptcy Form No. B 314, address the particular needs of these

chapter 11 cases, and provide adequate information and instructions for each individual entitled

to vote to accept or reject the Proposed Plan.         No further information or instructions are

necessary.

                    E.   Parties Entitled to Vote. Pursuant to the Proposed Plan, holders of Claims

in Class 3 (First Lien Notes Claims), Class 4 (Second Lien Notes Claims), Class 5

(HoldCo Unsecured Notes Claims), Class 6 (Intermediate HoldCo Unsecured Notes Claims),

Class 7 (ASCAP/BMI Settlement Claims), Class 8 (Ongoing Trade Claims), and Class 9

(General Unsecured Claims), are impaired under the Proposed Plan. Accordingly, holders of

Allowed Claims in such classes are entitled to vote on account of such Claims.

                    F.   Parties Not Entitled to Vote. Pursuant to the Proposed Plan, holders of

Claims in Class 1 (Priority Non-Tax Claims), Class 2 (Other Secured Claims), Class 10



                                                  3
RLF1 20661097V.1
                   Case 18-12655-CSS     Doc 360     Filed 01/22/19   Page 4 of 22



(Intercompany Claims), and Class 12 (Intercompany Interests) are unimpaired and, accordingly,

pursuant to section 1126(f) of the Bankruptcy Code, are conclusively presumed to accept the

Proposed Plan and are not entitled to vote on account of such Claims. Further, holders of Claims

in Class 11 (Existing LBI Parent Interests) are impaired and are not entitled to receive or retain

property under the Plan. Accordingly, pursuant to section 1126(g) of the Bankruptcy Code such

holders are deemed to reject the Proposed Plan and are not entitled to vote on account of such

claims.

                    G.   Notices of Non-Voting Status.     The Notices of Non-Voting Status,

substantially in the forms attached hereto as Exhibit 3 and Exhibit 4, comply with the

Bankruptcy Code, applicable Bankruptcy Rules, and applicable Local Rules and, together with

the Confirmation Hearing Notice, provide adequate notice to Non-Voting Creditors and Interest

Holders of their non-voting status. No further notice is necessary.

                    H.   Solicitation. The proposed distribution and contents of the Solicitation

Packages comply with Bankruptcy Rules 2002 and 3017 and Local Rule 9006-1 and constitute

sufficient notice to all interested parties of the Record Date, Voting Deadline, Plan Objection

Deadline, Confirmation Hearing, and other related matters.

                    I.   The period proposed by the Debtors in the Motion during which the

Debtors may solicit votes to accept or reject the Proposed Plan is a reasonable and sufficient

period of time for the Voting Classes to make an informed decision regarding whether to accept

or reject the Proposed Plan and timely return Ballots evidencing such decision.

                    J.   Notice of Confirmation Hearing and Plan Objection Deadline.          The

procedures set forth in the Motion regarding notice to all parties of the time, date, and place of

the hearing to consider confirmation of the Proposed Plan (the “Confirmation Hearing”) and



                                                 4
RLF1 20661097V.1
                   Case 18-12655-CSS     Doc 360       Filed 01/22/19        Page 5 of 22



for filing objections or responses to the Proposed Plan, provide due, proper, and adequate notice,

comport with due process and comply with Bankruptcy Rules 2002 and 3017 and Local Rule

9006-1. No further notice is required.

                    K.   Notice. All other notices to be provided pursuant to the procedures set

forth in the Motion are good and sufficient notice to all parties in interest of all matters pertinent

hereto and of all matters pertinent to the Confirmation Hearing. No further notice is required.

                    L.   Relief is Warranted. The legal and factual bases set forth in the Motion

establish just and sufficient cause to grant the relief requested therein.

                    IT IS HEREBY ORDERED THAT:

                    1.   The Motion is granted as set forth herein.

Disclosure Statement

                    2.   The Proposed Disclosure Statement contains adequate information in

accordance with section 1125 of the Bankruptcy Code and is APPROVED.

                    3.   All objections, if any, to the Proposed Disclosure Statement or Disclosure

Statement procedures that have not been withdrawn or resolved as provided for in the record of

the Hearing are overruled.

                    4.   The form and manner of the notice of the hearing on the Proposed

Disclosure Statement complied with all applicable Bankruptcy Rules and Local Rules.

                    5.   The Disclosure Statement (including all applicable exhibits thereto)

provides sufficient notice of the injunction, exculpation, and release provisions contained in

Article X of the Proposed Plan, in accordance with Bankruptcy Rule 3016(c).




                                                   5
RLF1 20661097V.1
                   Case 18-12655-CSS       Doc 360      Filed 01/22/19    Page 6 of 22



Solicitation and Voting Procedures

                    Temporary Allowance / Disallowance of Claims

                    6.    Solely for purposes of voting to accept or reject the Proposed Plan and not

for the purpose of the allowance of, or distribution on account of, a Claim or Interest, and

without prejudice to the rights of the Debtors in any other context, each Claim or Interest within

a Class of Claims or Interests entitled to vote to accept or reject the Proposed Plan is temporarily

Allowed in an amount equal to the amount of such Claim or Interest either as set forth in the

Schedules or in a properly and timely filed proof of claim, subject to the following exceptions:

                    (a)   as of the Voting Record Date, such creditor’s Claim relates to a debt or
                          obligation that the Debtors have already paid or otherwise satisfied;

                    (b)   if a proof of claim was filed by the Voting Record Date in an amount that
                          is liquidated, non-contingent, and undisputed such Claim shall be
                          temporarily Allowed for voting purposes in the amount set forth on the
                          proof of claim, unless such Claim is disputed as set forth in subparagraph
                          (g) below;

                    (c)   if a Claim has been estimated or otherwise Allowed for voting purposes by
                          order of this Court, such Claim shall be temporarily Allowed in the
                          amount so estimated or Allowed by this Court;

                    (d)   if a Claim is listed in the Debtors’ Schedules as contingent, unliquidated,
                          or disputed and a proof of claim was not (i) filed by the applicable bar date
                          for the filing of proofs of claim established by the Court; or (ii) deemed
                          timely filed by an order of the Court prior to the Voting Record Date; such
                          Claim shall be disallowed for voting purposes; provided, however, if the
                          applicable bar date has not yet passed, such Claim shall be allowed in the
                          amount of one dollar ($1.00) for voting purposes;

                    (e)   if a proof of claim was filed by the Record Voting Date in an amount that
                          is wholly contingent or unliquidated, such Claim shall be accorded one
                          vote and valued temporarily in the amount of one dollar ($1.00), unless
                          such Claim is disputed as set forth in subparagraph (g) below;

                    (f)   if a Claim is listed in the Schedules or on a proof of claim filed by the
                          Voting Record Date as contingent, unliquidated, or disputed in part, such
                          Claim shall be temporarily Allowed in the amount of the non-contingent,
                          liquidated, or undisputed portion of such Claim, unless such Claim is
                          disputed as set forth in subparagraph (g) below;


                                                    6
RLF1 20661097V.1
                   Case 18-12655-CSS      Doc 360      Filed 01/22/19     Page 7 of 22



                    (g)   if the Debtors have filed an objection to or a request for estimation of a
                          Claim at least ten (10) calendar days before the Voting Deadline (as such
                          date may be extended by order of the Court or on request by the Debtors),
                          such Claim is temporarily disallowed, except as ordered by the Court
                          before the Voting Deadline; provided, however, that, if the Debtors’
                          objection seeks to reclassify or reduce the Allowed amount of such Claim,
                          then such Claim is temporarily Allowed for voting purposes in the reduced
                          amount and/or as reclassified, except as may be ordered by this Court
                          before the Voting Deadline;

                    (h)   with respect to the First Lien Notes Claims, Second Lien Notes Claims,
                          HoldCo Unsecured Notes Claims, and Intermediate HoldCo Unsecured
                          Notes Claims (together, the “Notes Claims”), the Debtors shall be entitled
                          to rely on the amounts of such Claims as set out in the register of holders
                          as maintained by each of such holders’ respective indenture trustee or
                          nominee;

                    (i)   with respect to Interests, the Debtors shall be entitled to rely on the
                          amount of such Interests set out in the register of holders as duly
                          maintained by, or on behalf of, Liberman Broadcasting, Inc.; and

                    (j)   notwithstanding the above, any person or entity that was required to timely
                          file a proof of claim in the form and manner specified by Bar Date Order
                          and who failed to do so on or before the Bar Date associated with such
                          claim shall not, with respect to such claim, be treated as a creditor of the
                          Debtors for the purposes of voting on the Proposed Plan.

                    7.    March 4, 2019 at 12:00 p.m. (prevailing Eastern Time) (the “Rule

3018(a) Motion Deadline”) shall be the deadline for the filing and serving of any motion

requesting temporary allowance of a Claim for purposes of voting pursuant to Bankruptcy Rule

3018(a) (the “Rule 3018(a) Motion(s)”). Rule 3018(a) Motions must be filed with the Court and

served on the Notice Parties so as to be actually received not later than the Rule 3018(a) Motion

Deadline.

                    8.    With respect to certain of the Notes Claims, held by holders registered

directly with the applicable indenture trustee (the “Registered Holders”), solely for voting

purposes, the voting amounts of those Claims shall be the amounts set forth on the books and

records of the applicable indenture trustee as of the Voting Record Date. With respect to Notes



                                                   7
RLF1 20661097V.1
                   Case 18-12655-CSS      Doc 360      Filed 01/22/19     Page 8 of 22



Claims held by brokers, banks, commercial banks, trust companies, dealers, or other agents or

nominees (collectively, the “Nominees”) on behalf of the underlying beneficial holders

(the “Beneficial Holders”), solely for voting purposes, the voting amounts of those Claims shall

be the amounts set forth on the books and records of the applicable Nominee as of the Voting

Record as evidenced by the securities position report from the Depository Trust Company

(“DTC”). To the extent that there are any directly registered holders of applicable Notes Claims,

the indenture trustee must provide a register of such holders in electronic Microsoft Excel format

to the Debtors no later than one (1) business day following the Voting Record Date.

                    9.    If the Debtors elect to implement an Alternative Transaction, the Debtors

shall file and serve a notice announcing such election by no later than February 15, 2019.

                    10.   Nothing in this Order shall affect or limit any party’s rights to object to

any Proof of Claim or Rule 3018(a) Motion.

                    11.   Each creditor or Interest holder that votes to accept or reject the Proposed

Plan is deemed to have voted the full amount of its Claim or Interests therefor.

                    The Voting Record Date

                    12.   The Voting Record Date shall be set as January 22, 2019. Only holders

of Claims and Interests as of the Voting Record Date shall be entitled to vote to accept or reject

the Proposed Plan.

                    13.   The record holders of Claims shall be determined, as of the Voting Record

Date, based upon the records of the Debtors and Epiq. Accordingly, any notice of claim transfer

received by the record holder of the Debtors’ debt securities, the Debtors, Epiq, or other similarly

situated registrar after the Voting Record Date shall not be recognized for purposes of voting or

receipt of the Proposed Plan confirmation materials.



                                                   8
RLF1 20661097V.1
                   Case 18-12655-CSS          Doc 360      Filed 01/22/19     Page 9 of 22



                    14.      With respect to transfers of Claims filed pursuant to Bankruptcy Rule

3001(e), the transferee shall be entitled to receive a Solicitation Package and, if the holder of

such Claim is entitled to vote with respect to the Proposed Plan, cast a Ballot on account of such

Claim only if: (i) all actions necessary to transfer such Claim are completed by the Voting

Record Date; or (ii) the transferee files by the Voting Record Date (a) all documentation required

by Bankruptcy Rule 3001(e) to evidence the transfer; and (b) a sworn statement of the transferor

supporting the validity of the transfer. In the event a Claim is transferred after the Voting Record

Date, the transferee of such Claim shall be bound by any vote on the Proposed Plan made by the

holder of such Claim as of the Voting Record Date.

                    Solicitation Packages

                    15.      The Solicitation Packages are APPROVED.

                    16.      The Debtors shall mail the Solicitation Packages no later than February 4,

2019 (the “Solicitation Date”) to the U.S. Trustee and holders of Claims in the Voting Classes

entitled to vote on the Proposed Plan as of the Voting Record Date, as required by Bankruptcy

Rule 3017(d).

                    17.      Solicitation Packages shall contain a copy of:

                          a. this Order (without attachments);

                          b. the Confirmation Hearing Notice;

                          c. a Ballot for the applicable Class and holder; and

                          d. a USB flash drive containing the Proposed Plan and Proposed Disclosure
                             Statement.

                             With the consent of the Debtors, not to be unreasonably withheld, or upon

further order of the Court, the Solicitation Package may contain a letter from the Official

Committee of Unsecured Creditors (the “Committee”) appointed in these cases setting forth the



                                                       9
RLF1 20661097V.1
                   Case 18-12655-CSS     Doc 360        Filed 01/22/19   Page 10 of 22



Committee’s views with respect to the Plan, including any recommendation by the Committee

regarding whether unsecured creditors should vote in favor or against confirmation of the Plan.

                    18.   Any creditor may request an additional copy of the Disclosure Statement

(and attachments) in electronic format on a USB flash drive or paper format by telephone or by

written request. Upon receipt of a telephonic or written request, the Debtors will provide such

creditor with a paper copy of the Proposed Plan and the Disclosure Statement at no cost to the

creditor within five (5) days thereafter.

                    19.   The Debtors shall not be required to send Solicitation Packages to

creditors that have Claims that have already been paid in full; provided, however, that if any such

creditor would be entitled to receive a Solicitation Package for any other reason, then the Debtors

shall send such creditor a Solicitation Package in accordance with the procedures set forth

herein.

                    20.   With respect to addresses from which Solicitation Packages are returned

as undeliverable by the United States Postal Service, the Debtors are excused from mailing

Solicitation Packages or any other materials related to voting or confirmation of the Proposed

Plan to those entities listed at such addresses unless the Debtors are provided with accurate

addresses for such entities before the Voting Deadline, and failure to mail Solicitation Packages

or any other materials related to voting or confirmation of the Proposed Plan to such entities will

not constitute inadequate notice of the Confirmation Hearing or the Voting Deadline and shall

not constitute a violation of Bankruptcy Rule 3017.

                    Notices of Non-Voting Status

                    21.   The Notices of Non-Voting Status are APPROVED.




                                                   10
RLF1 20661097V.1
                   Case 18-12655-CSS          Doc 360       Filed 01/22/19   Page 11 of 22



                    22.       To the holders of Claims and/or Interests in Non-Voting Classes, the

Debtors shall send the applicable Notice of Non-Voting Status substantially in the forms attached

hereto as Exhibit 3 and Exhibit 4.

                    Ballots

                    23.       The Ballots, substantially in the form attached hereto as Exhibit 2-1, 2-2,

and 2-3 are APPROVED.

                    24.       The Debtors are authorized to make non-substantive changes to the Ballots

and related documents without further order of the Court, including ministerial changes to

correct typographical and grammatical errors, and to make conforming changes among the

Ballots and any other materials in the Solicitation Packages prior to mailing.

                    25.       The Voting Deadline shall be March 4, 2019 at 5:00 p.m. (prevailing

Eastern Time).

                    26.       All Ballots must be properly executed, completed, and delivered to Epiq

by first-class mail, overnight courier, or hand delivery so that they are actually received by Epiq

no later than the Voting Deadline. In addition to accepting hard copy Ballots via first class mail,

overnight courier, and hand delivery, the Debtors are hereby authorized to accept Ballots from

holders of Claims in Class 7 (ASCAP/BMI Settlement Claims), Class 8 (Ongoing Trade Claims),

and Class 9 (General Unsecured Claims) via electronic, online transmissions, solely through a

customized online balloting portal on the Debtors’ case website to be maintained by Epiq

(the “E- Ballot Portal”). To the extent there are any Registered Holders of Notes Claims, the

Debtors are also authorized to accept Ballots from these holders via the E-Ballot Portal. Parties

entitled to vote may cast an electronic Ballot and electronically sign and submit the Ballot

instantly by utilizing the E-Ballot Portal (which allows a holder to submit an electronic



                                                       11
RLF1 20661097V.1
                   Case 18-12655-CSS      Doc 360       Filed 01/22/19   Page 12 of 22



signature). If applicable, instructions for electronic, online transmission of Ballots will be set

forth on the forms of Ballots. The encrypted ballot data and audit trail created by such electronic

submission shall become part of the record of any Ballot submitted in this manner and the

creditor’s electronic signature will be deemed to be immediately legally valid and effective. In

addition, with respect to Notes Claims, Nominees may return their Master Ballots via electronic

mail to lbimedia@epiqglobal.com.

                    27.   With respect to Ballots that will be sent to certain holders of Notes Claims,

entitled to vote on the Proposed Plan, the Debtors propose to deliver Ballots to record holders of

such Claims, including, without limitation, the Nominees. Once the Voting Record Date has

passed, the Debtors will cause to be distributed, to each Nominee, reasonably sufficient numbers

of Solicitation Packages, including sufficient Beneficial Ballots (the “Beneficial Ballots”), to

distribute via first class mail to the Beneficial Holders of such Claims as of the Voting Record

Date for whom such Nominee acts. The Debtors will also cause a Master Ballot (as defined

below) to be distributed to each Nominee for use in tabulating votes cast on Beneficial Ballots

submitted to such Nominee (as described more fully below). If it is a Nominee’s customary and

accepted practice to forward the solicitation information to (and collect votes from) Beneficial

Holders by voter information form (“VIF”), e-mail, telephone or other customary means of

communication, the Nominee may employ that method of communication in lieu of sending the

paper Beneficial Ballot and/or Solicitation Package.

                    28.   Such Nominees shall, upon receipt of the Solicitation Packages, promptly

distribute such Solicitation Packages to Beneficial Holders including Beneficial Ballots (or a

summary thereof) using one of the following two methods (to be selected by the Nominee)

within five (5) business days of receipt of the Solicitation Packages:



                                                   12
RLF1 20661097V.1
                   Case 18-12655-CSS       Doc 360         Filed 01/22/19     Page 13 of 22



                    (a)   Pre-Validated Ballots: The Nominee may “pre-validate” a Beneficial
                          Ballot by (i) signing the Beneficial Ballot; (ii) indicating on the Beneficial
                          Ballot the amount and the account number of the Claims held by the
                          Nominee for the Beneficial Holder; and (iii) forwarding such Beneficial
                          Ballot, together with the Disclosure Statement, a pre-addressed, postage-
                          paid return envelope addressed to, and provided by, Epiq and other
                          materials requested to be forwarded, to the Beneficial Holder for voting.
                          The Beneficial Holder must then complete the information requested in
                          the Beneficial Ballot, and return the Beneficial Ballot directly to Epiq in
                          the pre-addressed, postage-paid return envelope so that it is RECEIVED
                          by Epiq on or before the Voting Deadline. A list of the Beneficial Holders
                          to whom “pre-validated” Beneficial Ballots were delivered should be
                          maintained by Nominees for inspection for at least one (1) year from the
                          Voting Deadline.
                    (b)   Master Ballots: If the Nominee elects not to pre-validate Beneficial
                          Ballots, the Nominee may obtain the votes of Beneficial Holders by
                          forwarding to the Beneficial Holders the unsigned Beneficial Ballots, VIF,
                          e-mail, or other customary method of collecting votes from a Beneficial
                          Holder, together with the Disclosure Statement, a pre-addressed, postage-
                          paid return envelope provided by, and addressed to, the Nominee, and
                          other materials requested to be forwarded. Each such Beneficial Holder
                          must then indicate his, her, or its vote on the Beneficial Ballot, complete
                          the information requested on the Beneficial Ballot, review the
                          certifications contained on the Beneficial Ballot, execute the Beneficial
                          Ballot, and return the Beneficial Ballot to the Nominee. If it is the
                          accepted practice for a Nominee to collect votes through a VIF, e-mail, or
                          other customary method of communication, the Beneficial Holder shall
                          follow the Nominee’s instruction for completing and submitting its vote to
                          the Nominee. After collecting the Beneficial Holders’ votes, the Nominee
                          should, in turn, complete a master ballot (the “Master Ballot”) compiling
                          the votes and other information from the Beneficial Holders, execute the
                          Master Ballot, and deliver the Master Ballot to Epiq so that it is
                          RECEIVED by Epiq on or before the Voting Deadline. All Beneficial
                          Ballots returned by Beneficial Holders should either be forwarded to Epiq
                          (along with the Master Ballot) or retained by Nominees for inspection for
                          at least one (1) year from the Voting Deadline. EACH NOMINEE
                          SHOULD ADVISE ITS BENEFICIAL HOLDERS TO RETURN THEIR
                          BENEFICIAL BALLOTS TO THE NOMINEE BY A DATE
                          CALCULATED BY THE NOMINEE TO ALLOW IT TO PREPARE
                          AND RETURN THE MASTER BALLOT TO EPIQ SO THAT IT IS
                          RECEIVED BY EPIQ ON OR BEFORE THE VOTING DEADLINE.3


3
  Notwithstanding the foregoing, Nominees are authorized to transmit Solicitation Packages and collect votes to
accept or to reject the Proposed Plan from Beneficial Holders in accordance with their customary practices,



                                                      13
RLF1 20661097V.1
                   Case 18-12655-CSS           Doc 360         Filed 01/22/19        Page 14 of 22



                    Tabulation Procedures

                    29.     The following tabulation procedures are APPROVED.

                    (a)     Except as otherwise provided herein or unless waived by the Debtors or
                            permitted by order of the Bankruptcy Court, unless the Ballots being
                            furnished is timely submitted on or prior to the Voting Deadline, the
                            Debtors shall reject such Ballot as invalid and, therefore, decline to count
                            it in connection with confirmation of the Proposed Plan.

                    (a)     Whenever a holder of a Claim or Interest casts more than one Ballot
                            voting the same Claim(s) or Interest(s) before the Voting Deadline, the last
                            valid Ballot received on or before the Voting Deadline shall be deemed to
                            reflect such holder’s intent, and thus, to supersede any prior Ballot.

                    (b)     Whenever a holder of a Claim or Interest casts a Ballot that is properly
                            completed, executed and timely returned to Epiq, but does not indicate
                            either an acceptance or rejection of the Proposed Plan, the Ballot will not
                            be counted.

                    (c)     Whenever a holder of a Claim or Interest casts a Ballot that is properly
                            completed, executed, and timely returned to Epiq, but indicates both an
                            acceptance and a rejection of the Proposed Plan, the Ballot will not be
                            counted.

                    (d)     A holder of a Claim or Interest shall be deemed to have voted the full
                            amount of its Claim or Interest in each Class and shall not be entitled to
                            split its vote within a particular Class. Any Ballot that partially accepts
                            and partially rejects the Proposed Plan will not be counted.

                    (e)     Whenever a holder of a Claim or Interest casts Ballots received by Epiq on
                            the same day, but which are voted inconsistently, such Ballots will not be
                            counted.

                    (f)     The following Ballots shall not be counted:

                           i.        Any Ballot received after the Voting Deadline, unless the Debtors,
                                     after consultation with the Committee, shall have granted an
                                     extension of the Voting Deadline in writing with respect to such
                                     Ballot;

                          ii.        Any Ballot that is illegible or contains insufficient information to
                                     permit the identification of the claimant or interest holder;


including the use of a “voting instruction form” in lieu of (or in addition to) a Beneficial Ballot, and collecting votes
from Beneficial Holders through online voting, by phone, facsimile, or other electronic means.



                                                          14
RLF1 20661097V.1
                   Case 18-12655-CSS           Doc 360       Filed 01/22/19   Page 15 of 22



                          iii.         Any Ballot cast by a person or entity that does not hold a Claim or
                                       Interest in a Class that is entitled to vote to accept or reject the
                                       Proposed Plan;

                          iv.          Any Ballot cast by a person who is not entitled to vote, even if
                                       such individual holds a Claim or Interest in a Voting Class;

                           v.          Any unsigned Ballot;

                          vi.          Any Ballot which the Court determines, after notice and a hearing,
                                       that such vote was not solicited or procured in good faith or in
                                       accordance with the provisions of the Bankruptcy Code; or

                          vii.         Any Ballot transmitted to Epiq by means not specifically approved
                                       herein.

                    (g)      If a Ballot is being signed by a trustee, executor, administrator, guardian,
                             attorney in fact, officer of a corporation, or otherwise acting in a fiduciary
                             or representative capacity, such person should indicate such capacity when
                             signing and, if requested by Epiq, the Debtors, or the Court, must submit
                             proper evidence to the requesting party to so act on behalf of such Holder.
                             In addition, authorized signatories should provide their name and mailing
                             address if it is different from that set forth on the attached mailing label or
                             if no such mailing label is attached to the Ballot.

                    (h)         A holder of Claims or Interests in more than one Class must use separate
                                Ballots for each Class of Claims or Interests.

                    (i)      The Debtors, after consultation with the Committee, but subject to
                             contrary order of the Bankruptcy Court, may waive any defect or
                             irregularity as to any particular Ballot at any time, either before or after the
                             close of voting, and any such waiver shall be documented in the Voting
                             Certification.

                    (j)      Neither the Debtors, nor any other Entity, will be under any duty to
                             provide notification of defects or irregularities with respect to delivered
                             Ballots other than as provided in the Voting Certification, nor will any of
                             them incur any liability for failure to provide such notification; provided
                             that such information shall be provided to the Committee upon request.

                    (k)      Unless waived by the Debtors, subject to contrary order of the Bankruptcy
                             Court, any defects or irregularities in connection with deliveries of Ballots
                             must be cured prior to the Voting Deadline or such Ballots will not be
                             counted.

                    (l)      The Debtors, after consultation with the Committee, are authorized to
                             enter into stipulations or other agreements with the holder of any Claim or
                             Interest agreeing to the amount of a Claim or Interest for voting purposes.

                                                        15
RLF1 20661097V.1
                   Case 18-12655-CSS      Doc 360      Filed 01/22/19   Page 16 of 22



                    (m)   Any ballot cast by holders on account of Claims in Class 3 (First Lien
                          Notes Claims) and Class 4 (Second Lien Notes Claims) will only be
                          counted for LBI Media and the Subsidiary Debtors.

                    (n)   Any ballot cast by holders on account of Claims in Class 5 (HoldCo
                          Unsecured Notes Claims) will only be counted for Debtor LBI Media
                          Holdings, Inc.

                    (o)   Any ballot cast by holders of on account of Claims in Class 6
                          (Intermediate HoldCo Unsecured Notes Claims) will only be counted for
                          Debtors LBI Media Intermediate Holdings, Inc. and LBI Media Holdings,
                          Inc.

                    30.   In addition to the foregoing generally applicable voting and ballot

tabulation procedures, the following procedures shall apply to holders of Notes Claims who hold

their position through a Nominee:

                    (a)   if a Beneficial Ballot is signed by a trustee, executor, administrator,
                          guardian, attorney-in-fact, officer of a corporation, or another person
                          acting in a fiduciary or representative capacity, such person should
                          indicate such capacity when signing and, if requested, must submit proper
                          evidence satisfactory to the Debtors of authority to so act. Authorized
                          signatories should submit the separate Beneficial Ballot of each Beneficial
                          Holder for whom they are voting;

                    (a)   any vote returned to a Nominee by a Beneficial Holder (whether
                          transmitted by Beneficial Ballot or other customary means of submitting a
                          vote) will not be counted for purposes of acceptance or rejection of the
                          Plan until such Nominee properly completes and delivers to the Epiq that
                          Beneficial Ballot (properly validated) or a Master Ballot casting the vote
                          of such Beneficial Holder;

                    (b)   if a Beneficial Holder holds Claims in Class 3 (First Lien Note Claims),
                          Class 4 (Second Lien Note Claims), Class 5 (HoldCo Unsecured Notes
                          Claims), and Class 6 (Intermediate HoldCo Unsecured Notes Claims)
                          through more than one Nominee or through multiple accounts, such
                          Beneficial Holder may receive more than one Beneficial Ballot and each
                          such Beneficial Holder should execute a separate Beneficial Ballot for
                          each block of Claims in Class 3 (First Lien Note Claims), Class 4 (Second
                          Lien Note Claims), Class 5 (HoldCo Unsecured Notes Claims), and Class
                          6 (Intermediate HoldCo Unsecured Notes Claims) that it holds through
                          any Nominee and must return each such Beneficial Ballot to the
                          appropriate Nominee;




                                                  16
RLF1 20661097V.1
                   Case 18-12655-CSS      Doc 360       Filed 01/22/19   Page 17 of 22



                    (c)   votes cast by Beneficial Holders through Nominees will be applied to the
                          applicable positions held by such Nominees in Class 3 (First Lien Note
                          Claims), Class 4 (Second Lien Note Claims), Class 5 (HoldCo Unsecured
                          Notes Claims), and Class 6 (Intermediate HoldCo Unsecured Notes
                          Claims), as of the Voting Record Date, as evidenced by the applicable
                          securities position report(s) obtained from DTC. Votes submitted by a
                          Nominee pursuant to a Master Ballot will not be counted in excess of the
                          amount of such Claims held by such Nominee as of the Voting Record
                          Date;

                    (d)   if conflicting votes or “over-votes” are submitted by a Nominee pursuant
                          to a Master Ballot, the Debtors will use reasonable efforts to reconcile
                          discrepancies with the Nominees. If over-votes on a Master Ballot are not
                          reconciled prior to the preparation of the Voting Certification, the Debtors
                          shall apply the votes to accept and to reject the Proposed Plan in the same
                          proportion as the votes to accept and to reject the Proposed Plan submitted
                          on the Master Ballot that contained the over-vote, but only to the extent of
                          the Nominee’s position in Class 3 (First Lien Notes Claims), Class
                          4 (Second Lien Notes Claims), Class 5 (HoldCo Unsecured Notes
                          Claims), and Class 6 (Intermediate HoldCo Unsecured Notes Claims);

                    (e)   for purposes of tabulating votes, each Nominee or Beneficial Holder will
                          be deemed to have voted the principal amount of its Notes Claims,
                          although any principal amounts may be adjusted by Epiq to reflect the
                          amount of the Claim actually voted, including prepetition interest;

                    (f)   a single Nominee may complete and deliver to Epiq multiple Master
                          Ballots. Votes reflected on multiple Master Ballots will be counted,
                          except to the extent that they are duplicative of other Master Ballots. If
                          two or more Master Ballots are inconsistent, the latest received valid
                          Master Ballot received prior to the Voting Deadline will, to the extent of
                          such inconsistency, supersede and revoke any prior received Master
                          Ballot. Likewise, if a Beneficial Holder submits more than one vote to its
                          Nominee whether via Beneficial Ballot or other acceptable voting method;
                          (i) the latest received vote before the submission deadline imposed by the
                          Nominee shall be deemed to supersede any prior Beneficial Ballot
                          submitted by the Beneficial Holder; and (ii) the Nominee shall complete
                          the Master Ballot accordingly; and

                    (g)   the Debtors will, upon written request, reimburse Nominees for customary
                          mailing and handling expenses incurred by them in forwarding the
                          Solicitation Package and Beneficial Ballot to the Beneficial Holders for
                          which they are the Nominee. No fees or commissions or other
                          remuneration will be payable to any broker, dealer, or other person for
                          soliciting votes from Beneficial Holders with respect to the Proposed Plan.




                                                   17
RLF1 20661097V.1
                   Case 18-12655-CSS      Doc 360       Filed 01/22/19   Page 18 of 22



                    31.   To assist in the solicitation process, Epiq may contact parties that submit

incomplete or otherwise deficient ballots to make a reasonable effort to cure such deficiencies;

provided, however, that Epiq is not obligated to do so.

              The Confirmation Hearing

                    32.   The Confirmation Hearing shall be held on March 25, 2019 at 9:30 a.m.

(prevailing Eastern Time); provided, however, that the Confirmation Hearing may be

adjourned or continued from time to time by the Court or the Debtors without further notice,

including adjournments announced in open Court or as indicated in any notice of agenda of

matters scheduled for hearing filed by the Debtors with the Court.

                    Plan Supplement

                    33.   The Debtors are authorized to file and serve a supplement to the Proposed

Plan on or before February 19, 2019, and to further supplement such plan supplement as

necessary thereafter.

                    34.   The deadline to object or respond to confirmation of the Proposed Plan

shall be March 8, 2019 at 4:00 p.m. (prevailing Eastern Time).

                    35.   Objections and responses, if any, to confirmation of the Proposed Plan,

must: (i) be in writing; (ii) conform to the Bankruptcy Rules and the Local Rules; (iii) set forth

the name of the objecting party, the nature and amount of Claims or Interests held or asserted by

the objecting party against the Debtors’ estates or property; (iv) set forth the basis for the

objection and the specific grounds therefor, and provide proposed language, if any, that, if

accepted and incorporated by the Debtors, would obviate such objection; and (v) be filed,

together with proof of service.

                    36.   Registered users of this Court’s case filing system must electronically file

their objections and responses.       All other parties in interest must file their objections and

                                                   18
RLF1 20661097V.1
                   Case 18-12655-CSS     Doc 360       Filed 01/22/19   Page 19 of 22



responses in writing with the United States Bankruptcy Court Clerk’s Office, 824 Market Street,

3rd Floor, Wilmington, Delaware 19801.

                    37.   Pursuant to Bankruptcy Rule 3017, any objection or response also must be

served upon and received by the following parties:

 Debtors                                                 Office of the U.S. Trustee
 LBI Media, Inc., et al.                                 Office of the U.S. Trustee for
 1845 West Empire Avenue                                 the District of Delaware
 Burbank, California 91504                               844 King Street
 Attn: Kim Zeldin, Esq.                                  Suite 2207, Lockbox 35
                                                         Wilmington, Delaware 19801
                                                         Attn: David L. Buchbinder, Esq.
 Counsel to the Debtors                                  Co-Counsel to the Debtors
 Weil, Gotshal & Manges LLP                              Richards, Layton, & Finger, P.A.
 767 Fifth Avenue                                        One Rodney Square
 New York, New York 10153                                920 North King Street
 Attn: Ray C. Schrock, P.C.                              Wilmington, Delaware 19801
       Garrett A. Fail, Esq.                             Attn: Daniel J. DeFranceschi, Esq.
 Email: ray.schrock@weil.com                                   Zachary I. Shapiro, Esq.
         garrett.fail@weil.com                           Email: defranceschi@rlf.com
                                                                shapiro@rlf.com

 Counsel to the Official Committee of                    Co-Counsel to the Official Committee
 Unsecured Creditors                                     of Unsecured Creditors
 Squire Patton Boggs (US) LLP                            Bayard, P.A.
 30 Rockefeller Plaza, 23rd Floor                        600 N. King Street, Suite 400
 New York, New York 10112                                Wilmington, Delaware 19801
 Attn: Norman N. Kinel, Esq.                             Attn: Scott D. Cousins, Esq.
       Nava Hazan, Esq.                                        Justin R. Alberto, Esq.
 Email: norman.kinel@squirepb.com                        Email: scousins@bayardlaw.com
        nava.hazan@squirepb.com                                 jalberto@bayardlaw.com




                                                  19
RLF1 20661097V.1
                   Case 18-12655-CSS   Doc 360      Filed 01/22/19   Page 20 of 22



 Counsel to the First Lien Trustee                    Counsel to the DIP Agent, DIP
 Morrison & Foerster LLP                              Lenders, and Consenting First Lien
 250 West 55th Street                                 Noteholders
 New York, NY 10019                                   Paul, Weiss, Rifkind, Wharton &
 Attn: Jonathan I. Levine, Esq.                       Garrison LLP
 Email: jonlevine@mofo.com                            1285 Avenue of the Americas
                                                      New York, NY 10019
 Ashby & Geddes, P.A.                                 Attn: Paul M. Basta, Esq.
 500 Delaware Avenue, 8th floor                             Jeffrey D. Saferstein, Esq.
 Wilmington, DE 19801                                       Sarah Harnett, Esq.
 Attn: William P. Bowden, Esq.                        Email: pbasta@paulweiss.com
 Email: wbowden@ashbygeddes.com                               jsaferstein@paulweiss.com
                                                              sharnett@paulweiss.com

 Counsel to Credit Suisse AG,                         Counsel to U.S. Bank National Association,
 Collateral Trustee for the First Lien Notes          Indenture Trustee for Second Lien Notes
 Locke Lord LLP                                       Maslon LLP,
 3300 Wells Fargo Center                              3300 Wells Fargo Center
 90 South Seventh Street                              90 South Seventh Street
 Minneapolis, MN 55402                                Minneapolis, MN 55402
 Attn: Juliane M. Dziobak, Esq.                       Attn: Brian J. Klein, Esq.
 Email: julie.dziobak@lockelord.com                   Email: brian.klein@maslon.com


 Counsel to the Second Lien Noteholders               Counsel to the HoldCo Noteholders
  Willkie Farr & Gallagher LLP                        Landis Rath & Cobb LLP
 787 Seventh Avenue                                   919 Market Street, Suite 1800
 New York, NY 10019                                   P.O. Box 2087
 Attn: Rachel Strickland, Esq.                        Wilmington, DE 19899
 Email: rstrickland@willkie.com                       Attn: Matthew B. McGuire, Esq.
                                                      Email: mcguire@lrclaw.com

Trustee for the Intermediate HoldCo Notes             Trustee for the HoldCo Noteholders
TMI Trust Company                                     U.S. Bank National Association
1100 Abernathy Road NE                                1420 Fifth Avenue, 7th Floor
Suite 480, Atlanta, GA 30328                          Seattle, Washington 98101
Attn: Kathy Knapp                                     Attn: Corporate Trust Services

no later than the Plan Objection Deadline. Pursuant to Bankruptcy Rule 3020(b), if no objection

is timely filed, this Court may determine that the Proposed Plan has been proposed in good faith

and not by any means forbidden by law without receiving evidence on such issues.




                                               20
RLF1 20661097V.1
                   Case 18-12655-CSS      Doc 360      Filed 01/22/19   Page 21 of 22



                    38.   Objections to confirmation of the Proposed Plan that are not timely filed,

served and actually received in the manner set forth above shall not be considered and shall be

deemed overruled.

                    39.   The Debtors are authorized to file and serve replies or an omnibus reply to

any such objections along with their brief in support of confirmation of the Proposed Plan either

separately or by a single, consolidated reply, the Voting Certification and any affidavits or

declarations in support of confirmation of the Proposed Plan on or before March 20, 2019 or as

otherwise ordered by the Court (the “Reply Deadline”). In addition, any party in interest may

file and serve a statement in support of confirmation of the Proposed Plan and/or a reply to any

objections to confirmation of the Proposed Plan by the Reply Deadline.

                    Confirmation Hearing Notice

                    40.   The Confirmation Hearing Notice substantially in the form attached hereto

as Exhibit 1 is APPROVED, and provides due, proper, and adequate notice, comports with due

process and complies with Bankruptcy Rules 2002 and 3017 and Local Rule 9006-1.

                    41.   The Debtors shall publish the Publication Notice on or prior to February

4, 2019 in the national edition of The Wall Street Journal and The Los Angeles Times and shall

be authorized (but not required) to publish the Publication Notice in such trade or other local

publications of general circulation as the Debtors shall determine.

General

                    42.   The Debtors are authorized to make non-substantive changes to the

Disclosure Statement, the Proposed Plan, the Ballots, and related documents without further

order of the Court, including, without limitation, changes to correct typographical and

grammatical errors and to make conforming changes among the Disclosure Statement, the

Proposed Plan, and any other materials in the Solicitation Packages prior to mailing.

                                                  21
RLF1 20661097V.1
                   Case 18-12655-CSS     Doc 360    Filed 01/22/19    Page 22 of 22



                    43.   The Debtors are authorized to take all steps necessary or appropriate to

carry out this Order.

                    44.   This Court shall retain jurisdiction to hear and determine all matters

arising from or related to the implementation, interpretation, or enforcement of this Order.




          Dated: January 22nd, 2019
                                                 CHRISTOPHER S. SONTCHI
          Wilmington, Delaware                    22
                                                 UNITED STATES BANKRUPTCY JUDGE
RLF1 20661097V.1
